     3:21-cv-01715-JMC-SVH        Date Filed 06/11/21   Entry Number 6   Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Jerome S. Garcia,                           )      C/A No.: 3:21-1715-JMC-SVH
                                             )
                     Plaintiff,              )
                                             )
        v.                                   )
                                             )          ORDER AND NOTICE
 Donna Strom,                                )
                                             )
                     Defendant.              )
                                             )

       Jerome S. Garcia (“Plaintiff”), proceeding pro se, filed this complaint

pursuant to 42 U.S.C. § 1983 against South Carolina Family Court Judge

Donna Strom (“Defendant”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff alleges on February 22, 2018, Defendant held a hearing

regarding his child support, after he refused to sign an agreement regarding

his obligations. [ECF No. 1-1 at 1].             He alleges Defendant acted without

jurisdiction and “defaulted” him without due process. Id. at 2.
      3:21-cv-01715-JMC-SVH   Date Filed 06/11/21   Entry Number 6   Page 2 of 4




II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

                                        2
   3:21-cv-01715-JMC-SVH     Date Filed 06/11/21   Entry Number 6   Page 3 of 4




a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

      Defendant should be dismissed based on judicial immunity. It is well-

settled that judges have immunity from claims arising out of their judicial

actions. Mireless v. Waco, 502 U.S. 9, 12 (1991). Judicial immunity is a

protection from suit, not just from ultimate assessment of damages, and such

immunity is not pierced by allegations of corruption or bad faith. See Mireless,

502 U.S. at 11; see also Stump v. Sparkman, 435 U.S. 349, 356‒57 (1978) (“A

judge will not be deprived of immunity because the action he took was in error,

                                       3
   3:21-cv-01715-JMC-SVH      Date Filed 06/11/21   Entry Number 6   Page 4 of 4




was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted in the ‘clear absence of all

jurisdiction.’”) (citation omitted). As Plaintiff’s claims against Defendant relate

to her judicial actions, she is entitled to absolute immunity. Accordingly,

Plaintiff’s claims against Defendant should be summarily dismissed.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 2, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims specified above be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


June 11, 2021                                Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge

                                        4
